ACCEPTED
                                                                                       03-14-00328-CR
                                                                                              3628962
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                 12/31/2014 1:26:01 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                              NO. 03-14-00328-CR

ISREAL REYES, SR.                        §         IN THE THIRD FILED IN
                                                            3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
VS.                                      §         DISTRICT 12/31/2014
                                                             COURT1:26:01
                                                                        OF PM
                                                                JEFFREY D. KYLE
THE STATE OF TEXAS                       §         APPEALS OF TEXAS  Clerk




      STATE’S FIRST MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above styled and numbered

cause, and moves for an extension of time of 31 days to file Appellee’s brief, and

for good cause would show the following:

                                        I.

      A jury found Appellant guilty of Aggravated Assault with a Deadly Weapon

and Unlawful Possession of a Firearm on April 2, 2014 in trial court cause number

CR2012-427. The Court sentenced him to 10 and 5 years in TDCJ, respectively.

Appellant filed his Notice of Appeal on May 20, 2014, with his original brief being

due on September 4, 2014. After the Court abated and remanded the appeal for a

hearing under Texas Rule of Appellate Procedure 38.8, the trial court appointed

Mr. Wetzel as Appellant’s counsel on appeal. Appellant’s brief was received by

the Court on November 10, and it was filed in the Court after reinstatement of the

appeal on December 10, 2014. The State’s brief is due on January 9, 2015.



                                        1
                                         II.

      Ms. Christine Rankin – the Assistant District Attorney who prosecuted this

case at trial – is handling the appeal for the State. In early December, she had

pretrial hearings and otherwise prepared for a juvenile determinate sentence

murder case in cause number 3664. She presented two other murders to the grand

jury and conferred with the victims’ families on all three cases. She had five to six

add-on non-jury dockets throughout December. She must also prepare for an

Attempted Capitol Murder trial in cause number CR2014-041, as well as a Sexual

Assault of a Child trial in cause number CR2014-042, both set for January 12,

2015. Although Ms. Rankin has begun reviewing the record and working on the

appeal in the instant case, in light of the forgoing, the State respectfully requests

the Court grant her a 31-day extension to file the Appellee’s Brief. This is the first

extension sought by Appellee.

                                         III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully requests an extension of 31 days, until February 9, 2014, so that an

adequate response may be made to Appellant’s brief.           This extension is not

requested for purposes of delay but so that justice may be done.




                                          2
Respectfully submitted,

/s/ Joshua D. Presley
Joshua D. Presley SBN: 24088254
preslj@co.comal.tx.us
Comal Criminal District Attorney’s Office
150 N. Seguin Avenue, Suite 307
New Braunfels, Texas 78130
Ph: (830) 221-1300 / Fax: (830) 608-2008




  3
                          CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this First Motion to Extend

Time to File Appellee’s Brief has been delivered to Appellant ISREAL REYES,

SR.’s attorney of record in this matter:

Richard E. Wetzel
wetzel_law@1411west.com
1411 West Ave., Suite 100
Austin, TX 78701
Counsel for Appellant on Appeal

By electronically sending it to his above-listed email address through
eFileTexas.gov, this 31st day of December, 2014.


                                               /s/ Joshua D. Presley
                                                Joshua D. Presley




                                           4